Title: To Alexander Hamilton from Caleb Swan, 19 September 1799
From: Swan, Caleb
To: Hamilton, Alexander


Sir.
Trenton September 19th. 1799.

I have been honored with your letter of the 14th instant.
I have been so long absent in the western country that I am entirely unacquainted with the officers of the new Regiments, and therefore shall be obliged if you will please point out one whom you may consider as a suitable character to act as deputy paymaster to your district, and reside at your head quarters.
Although the law vests me with the right of selecting the deputies, yet from the high respect I owe to your superior knowledge and judgment, and my desire to appoint such an one as may be satisfactory to you, I shall not for a moment hesitate in appointing the officer you may please to nominate for that duty.
I am sensible the business of paying the troops has been in a languid State for want of some more efficacious mode of conducting it, and am extremely anxious, that every obstacle may be removed as soon as possible.
The secretary of war informs me that general Pinckney is now at Rhode Island to which place I shall address him on the subject as recommended in your letter, and therefore suppose it will be unnecessary at present to write to Colonel Carrington. But it appears to me that a deputy to reside in Virginia will be found necessary and useful, that being also a distant and extensive circle and should it appear to you in the same light, I can then avail myself of Colonel Carringtons information and advice.
The deputy appointed for the northwestern frontier cannot extend his payments below Massac on account of the great distance & uncertain communication hence I have constantly been of opinion that a deputy for the Mississippi district to reside at Natchez is indispensible, and have waited some time expecting to see general Wilkinson, and obtain his advice particularly on that head.
Perhaps it may not be improper for me to observe that at present there is no Regimental paymaster, to either the first or second Regiment of artillerists and Engineers. The payments have hitherto been made in detail by the accountant to officers, commanding companies and detachments. It is respectfully submitted to your consideration that if paymasters were appointed to those Regiments, it would facilitate payment by lessening the details, and enable me to procure the bonds required by law and fix the accountability on the proper officer.
The enclosed extract of a letter I wrote from Cincinnati to the secretary of war, will Shew that I have been aware of the propriety of consulting the commanding General as to the selection of deputies, as well from motives of respect, as from a desire to avail myself of advice in a transaction of Such importance.
I have the honor to be with the greatest respect   Sir your very obedient Humble Servant
C. Swan P m. genl
Honble Major Hamilton

